CAMPBELL, Judge.
This is an appeal from a summary judgment entered for appellee, an employer who was the defendant in a tort action, based upon the employer’s alleged vicarious liability for its employee’s alleged negligence in a motor vehicle accident injuring a third party, appellant, Melanie Fierro. The accident occurred while the employee was voluntarily transporting other employees in a privately owned vehicle between the employees’ place of work and their temporary residence while working for the employer away from their normal place of residence.
Appellant urges us to apply the “traveling employee” exception followed in Leonard v. Dennis, 465 So.2d 538 (Fla. 2d *380DCA), rev. denied, 476 So.2d 673 (Fla.1985). Leonard, however, applies that exception only in workers’ compensation cases in regard to torts arising out of incidents occurring when an employee is away from home. We decline to extend that exception provided in workers’ compensation cases for the “traveling employee” to permit an action against an employer for his traveling employee’s negligence resulting in injuries to third parties. We choose instead to follow the reasoning of Sussman v. Florida East Coast Properties, Inc., 557 So.2d 74 (Fla. 3d DCA), rev. denied, 574 So.2d 143 (Fla.1990). We, therefore, affirm the summary judgment entered below.
RYDER and PARKER, JJ., concur.